Citation Nr: 1229590	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder, depression, claustrophobia, and post traumatic stress disorder (PTSD), to include as secondary to sterility.  


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from February 1970 to January 1973.  



This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating of the Department of Veterans Affairs (VA) in San Diego, California, Regional Office (RO).  By that rating action, the RO, in part, denied the Veteran's claims for service connection for an anxiety disorder, depression, claustrophobia and PTSD.  The Veteran appealed this rating action to the Board. 

In April 2010, the Veteran failed to appear for a hearing scheduled at the Los Angeles, California RO.  As the Veteran has not provided good cause for his failure to appear or requested that his hearing be rescheduled, his hearing request is deemed withdrawn.  

In addition, in December 2010, the Veteran failed to report for scheduled VA PTSD and mental disorder examinations.  He provided no explanation for missing these examinations, nor has he made an attempt to reschedule them for a later date.  See 38 C.F.R. § 3.655 (2011) (noting that when a veteran fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record). 

In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, originally claimed as an anxiety disorder, depression, claustrophobia, and PTSD, to include as secondary to sterility.


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for December 2010 VA examinations scheduled in conjunction with his claim for an acquired psychiatric disorder, originally claimed as an anxiety disorder, depression, claustrophobia, and PTSD. 

2.  Although the Veteran is currently diagnosed with PTSD and depressive disorder, there is no competent medical evidence linking either disability to his period of active military service. 
3.  There is no service-connected sterility to which current complaints of depression may be attributed.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive disorder and PTSD, was not incurred in or aggravated by active duty service, to include as secondary to sterility.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310, 3.655 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  The RO provided the Veteran with pre-adjudication VCAA notice in a June 2007 letter.  In that letter, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish his service connection claim, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103; see also Pelegrini, 18 Vet. App. at 121.  Pre-adjudication notice as to the claim on appeal was provided in the above-cited letter.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was informed of the Dingess elements via the June 2007 letter.  Id.   

The RO has also taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection claim on appeal.  The Veteran's service treatment records (STRs), as well as VA treatment reports, and his written statements are of record.  In addition, VA attempted to verify the Veteran's claimed in-service stressors with respect to his claim for service connection for PTSD.  However, the United States Army and Joint Services Records Research Center (JSRRC) issued a formal finding of a lack of information required to verify the Veteran's claimed stressor in March 2008.  

Furthermore, and as noted in the Introduction, in April and December 2010, CHECK DATES, the Veteran failed to appear without good cause for a hearing before a Decision Review Officer at the Los Angeles, California RO and VA PTSD and Mental Disorders examinations scheduled in connection with the current claim, respectively.  Examples of good cause for missing an examination include, but are not limited to, the illness or hospitalization of the Veteran, death of an immediate family member, etc.  See 38 C.F.R. § 3.655.  The Veteran did not provide good cause for missing the scheduled VA examinations, nor did he attempt to reschedule them for a later date.  Therefore, the Board finds that the Veteran did not establish good cause for missing the scheduled PTSD and Mental Disorders examinations in this case.  Thus, and as previously indicated herein, his claim shall be rated based on the evidence of record.  Id. 

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the service connection claim discussed in the analysis below.  VA has complied with the duty to assist requirements of the VCAA with respect to the service connection claim on appeal. 

In sum, any procedural errors in the development and consideration of the claims by the originating agency were non-prejudicial to the Veteran.  Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Laws and Regulations

(i) Service Connection-general criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease, such as a psychosis, to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

III. Analysis

(i) Service Connection-PTSD

The Veteran seeks service connection for PTSD.  

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a)  (2010). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d)  (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA's General Counsel  has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b) , requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000). 

Where a claim is brought by a veteran who engaged in combat, satisfactory lay or other evidence that a disease or injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even if there are no official records indicating occurrence in service.  See 38 U.S.C.A. § 1154(b).  In Dalton v. Nicholson, 21 Vet. App. 23, 37(2007), the Court found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability. 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f)  by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010). 

Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. At 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist a activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  The new liberalizing regulations do not apply to the Veteran's case because his claim for PTSD is not based on a "fear of hostile military or terrorist activity."  In fact, the Veteran denied being in combat during the Vietnam war, or being fearful that his life was in danger during military service.  (See May 2007 VA treatment report).  Thus, as the amended version of the PTSD regulation is not applicable to the Veteran's claim, there must be credible supporting evidence that his claimed in-service stressors occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as a result of the following in-service stressful events that occurred aboard the USS GRIDLEY (DLG-21):  (i) Having witnessed bloody brawls when the ship was in port; (ii) Having witnessed someone being severely injured from a motor vehicle accident while on leave in Guam; (iii) Having heard the screaming cries of suicidal soldiers; (iv) Having to be the "middle loader" of twin five-inch 50 gun cannons; and, (v) Having to paint the mast of the ship while the radar was on.  (See May 2007 VA treatment report, VA Form 21-4138, Statement in Support of Claim, dated in February 2008, and VA Form 9, received by the RO in March 2009).  

It is undisputed that the Veteran has a current diagnosis of PTSD.  (see May 2007 VA treatment report).  Since the Veteran has a current diagnosis of PTSD, element (1) of 38 C.F.R. § 3.304(f) is satisfied.

With respect to crucial element (2), as discussed in detail above, the Veteran does not contend, nor do his service personnel records reflect, that he received any of the decorations or awards traditionally associated with someone having engaged in combat such as the Combat Infantryman Badge, Purple Heart, or other awards signifying that the Veteran had engaged in combat.  In addition, the Veteran's claim for PTSD is also not based on a stressor based on the veteran's fear of hostile military or terrorist activity.  In fact, the Veteran denied being in combat during the Vietnam war, or having feared that his life was in danger.  (See May 2007 VA treatment report).  Thus, as the Veteran's stressors are not based on having engaged in combat with the enemy or on a fear of hostile military or terrorist activity, there must be credible supporting evidence that they occurred.  Thus, the liberalizing criteria contained in the new version of the PTSD regulation are not applicable to the Veteran's claim and lay testimony alone cannot establish the occurrence of an in-service stressor.  In this case, VA attempted to verify the Veteran's stressor statements with JSRRC.  However, and as previously noted herein, a JSRRC coordinator issued a formal finding of a lack of information required to verify the Veteran's claimed stressors in March 2008.

Based on the above, the Board finds that an in-service stressor is not verified.  Element (2) of 38 C.F.R. § 3.304(f) is unsatisfied, and the Veteran's claim for service connection for PTSD fails on this basis.  

In addition, and for the sake of completeness, with respect to element (3), nexus or relationship, the Board acknowledges that in May 2007, a VA psychologist noted that the Veteran most likely met the PTSD diagnosed after he reported having witnessed a motor vehicle accident and "brawls" while overseas.  (See May 2007 VA treatment report).  The Board notes that this opinion is based exclusively upon the Veteran's own assertions that he had witnessed a motor vehicle accident and "brawls" while overseas.  The Veteran's service treatment records do not contain any references to these alleged events.  The Board finds the Veteran's self-reported history to be incredible and unreliable.  Although the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran, Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) reaffirmed that, in evaluating medical opinion evidence, the Board may reject medical opinions that are based on facts provided by a veteran that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion.  So it is in this case. 

Thus, the Board finds that there is no credible evidence of record, lay or medical, that supports a finding that the Veteran's current PTSD diagnosis is related to his claimed in-service stressor experience.  Accordingly, element (3) of 38 C.F.R. § 3.304(f) is not satisfied, and the Veteran's service-connection claim for PTSD fails on this basis as well. 

(ii) Service Connection-Acquired Psychiatric Disorder (other than PTSD)

The Veteran seeks service connection for an acquired psychiatric disorder (other than PTSD), variously claimed as an anxiety disorder, depression and claustrophobia.  The Veteran contends that his current symptoms of anxiety, depression and claustrophobia began in service and have continued up until the current time.  (See May 2007 VA treatment report).  

The Veteran's service treatment records show that in early October 1970, he reported to sickbay with complaints of feeling "closed in" and an inability to breathe since he had been aboard ship.  The Veteran related that because of these feelings, he had difficulty sleeping in his compartment.  The Veteran felt that he was suffering from claustrophobia.  He was referred to a psychiatrist.  A diagnosis of situational anxiety reaction manifested by possible claustrophobic like responses was entered in late October 1970.  The Veteran was re-evaluated in the psychiatric clinic a few days later.  At that time, the examiner felt that the Veteran had not been suffering from a true claustrophobia because he had experienced only mild to non-existent discomfort in other closed spaces and was unable to recall any traumatic incident connected with being in a closed space.  The examining clinician noted that of significance was the Veteran's previous history of sitting-up in his sleep during childhood and some incidences he related of somnambulism while in boot camp and aboard ship.  The examiner noted that despite the Veteran's protestations that he was looking forward to sea duty, it seemed that there was some difficulty in his present situation in that he was quite disappointed in not being accepted into electronics or his first preference, radar.  Thus, the examining clinician determined that the appropriate diagnosis for the Veteran was immature personality with special symptom reactions of occasional sleep disturbance and anxiety in closed spaces.  
The examiner determined that the Veteran's present and claustrophobic-like anxieties were an expression in an immature fashion of the current situational anxieties he had about being in the Navy akin to his history of having sleep disturbances of a somnambulistic nature.  The examiner suggested that the Veteran be provided an additional trial of duty to see if there was a decrease in his anxiety about sleeping in the berthing spaces of the ship.  If after a continued trial of duty the Veteran continued to manifest anxiety symptoms of claustrophobic-like anxiety and/or somnambulistic behavior, the examiner suggested that he be considered for separation for unsuitability because of an immature habit pattern reaction.  The remainder of the Veteran's STRs are devoid of any further subjective complaints or clinical findings of any psychiatric pathology.  A January 1973 service separation examination report reflects that the Veteran was evaluated as psychiatrically "normal" at service separation.  

The medical evidence of record reflects that the Veteran has been diagnosed with depressive disorder.  (See May 2007 VA treatment report).  Thus, the first element of service connection has been established.  Shedden, supra. 

With respect to in-service disease or injury, as explained in detail above, the Veteran was seen for claustrophobic and anxiety-related complaints that resulted in an ultimate diagnosis of immature personality with special symptom reactions of occasional sleep disturbance and anxiety in closed spaces.  Thus, the second element of service connection has been established.  Id.  The Board notes, however, that the law is clear that a personality disorder is not a disability for which service connection may be granted for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  

The Board turns to whether there is a nexus between the Veteran's current diagnosis of depressive disorder and his period of military service.  However, none of the competent medical evidence of record has attributed the Veteran's currently diagnosed depressive disorder to his period of military service.  In fact, a May 2007 VA treatment report reflects that the Veteran reported having psychiatric symptoms, such as a depressed mood, poor concentration, feelings of hopelessness, irritability, isolation, fatigue, lack of motivation, and anhedonia after he was involved in a post-service accident (1997) in which he was severely electrocuted.  (See May 2007 VA treatment report).  As noted above, the Veteran was provided an opportunity to appear at a VA examination to ascertain the nature and etiology of all psychiatric disabilities, but he failed to do so.  Evidence which might have been pertinent to the current claim was not able to be obtained.  38 C.F.R. § 3.655.  Thus, while the Veteran has been diagnosed with a depressive disorder, the evidence of record does not support a finding that this condition is the result of his military service.  Thus, the Veteran's claim fails on the basis of element (3) of Shedden.  See, Shedden, supra. 

The Veteran is not competent to offer an opinion as to the cause of his depressive disorder and its relationship to his period of military service.  The Board finds that any such statements made by the Veteran in this regard are entitled to limited probative value since they lack any medical training.  See 38 C.F.R. § 3.159(c)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The evidence of record does not also establish a continuity of symptomatology in this case.  The Veteran's STRs were positive for a personality disorder, not an acquired psychiatric disorder.  The first post-service evidence of any acquired psychiatric disorder was in May 2007, when the Veteran was diagnosed with a depressive disorder.  Thus, to the degree that the Veteran self-reports a continuity of psychiatric symptoms since service discharge, the Board finds not credible.  Although the Veteran maintains that he has suffered from psychiatric difficulties since his active duty service, the Board places far greater probative value on the absence of contemporaneous treatment records showing treatment for an acquired psychiatric disability from 1973 to 2007 than it does on the more recent statements of the Veteran made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 )(1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  

In conclusion, although the Veteran has established that he currently suffers from an acquired psychiatric disorder (other than PTSD), currently diagnosed as a depressive disorder, the evidence of record does not support a finding that this condition is the result of his military service.  Thus, the Veteran's claim fails on the basis of element (3) of Shedden.  See, Shedden, supra. 

Moreover, as there is no evidence of a psychosis manifested to a compensable degree within a year of the Veteran's discharge from active military service in 1973, service connection is also not warranted for this disability on a presumptive basis. See 38 C.F.R. §§ 3.307, 3.309. 

Finally, the Veteran also maintains that he has depression is a result of his sterility.  (See VA Form 21-526, Veteran's Application For Compensation and Pension, received by the RO in May 2007).  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  38 C.F.R. § 3.31 (2011).  Inasmuch as the RO has denied service connection for sterility in the appealed April 2008 rating action, service connection for this disability has not been established.  Thus, a threshold legal requirement for establishing secondary service connection for an acquired psychiatric disorder (other than PTSD), claimed as depression is not met.  Accordingly, the claim for an acquired psychiatric disorder (other than PTSD), claimed as depression as secondary to sterility must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as PTSD and a depressive disorder (originally claimed as an anxiety disorder, depression, claustrophobia, and PTSD), to include as secondary to sterility is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


